Case 7:19-cr-00175-NSR Document 42 Filed 04/29/20 Page 1 of 5
         Case 7:19-cr-00175-NSR
Case 7-19-cr-00175-NSR-1        Document
                           Document      42 in
                                    40 Filed Filed 04/29/20
                                                NYSD         Page 2 of 5Page 2 of 3
                                                      on 04/28/2020



        WHEREFORE, it is respectfully requested that this Honorable Court grant the relief
 requested by the Defendant herein.

                                          Respectfully submitted,

                                   By:    /s/ Kevin T. Conway
                                          Kevin T. Conway, Esq. (KC-3347)
                                          80 Red Schoolhouse Road, Suite 110
                                          Spring Valley, New York 10977
                                          T: 845-352-0206
                                          F: 845-352-0481
                                          E-mail: kconway@ktclaw.com
                                          Attorney for Defendant


 cc:   Via e-mail and e-file to:
       Lindsey Keenan, Esq. - Lindsey.Keenan@usdoj.gov

       Via e-mail to:
       Kenneth Moran, Esq.
       kennethmoranesq@yahoo.com
         Case 7:19-cr-00175-NSR
Case 7-19-cr-00175-NSR-1        Document
                           Document      42 in
                                    40 Filed Filed 04/29/20
                                                NYSD         Page 3 of 5Page 3 of 3
                                                      on 04/28/2020
          Case 7:19-cr-00175-NSR
Case 7-19-cr-00175-NSR-1         Document
                           Document       42 Filed
                                    40-1 Filed     04/29/20
                                               in NYSD       Page 4 of 5Page 1 of 2
                                                       on 04/28/2020




                           LAW FIRM of KENNETH MORAN
                                    ATTORNEY AT LAW
                        Tallman Medical Center & Professional Building
                               11 North Airmont Road, Suite 11
                                   Suffern, New York 10901
                         TEL (845) 369-8130       FAX (845) 369-1233
                             Email: kennethmoranesq@yahoo.com




  April 24, 2020



  Kevin T. Conway, Esq.
  80 Red Schoolhouse Road, Suite 110
  Spring Valley, NY 10977

  Re:     Eugene Kohn to Paul Elmowsky
          27 Hey Hoe Woods, Palisades, New York

  Dear Mr. Conway:

  Please be advised that Paul Elmowsky is in contract to purchase the above premises, expected to
  close in the next two weeks. The contract is dated January 8, 2020, and the purchase price is
  $1,124,000.

  Please let us know if you need any additional information.

  Thank you.

  Very truly yours,

  Randi Brenner

  Randi Brenner
  Legal Assistant
          Case 7:19-cr-00175-NSR
Case 7-19-cr-00175-NSR-1         Document
                           Document       42 Filed
                                    40-1 Filed     04/29/20
                                               in NYSD       Page 5 of 5Page 2 of 2
                                                       on 04/28/2020




                           LAW FIRM of KENNETH MORAN
                                    ATTORNEY AT LAW
                        Tallman Medical Center & Professional Building
                               11 North Airmont Road, Suite 11
                                   Suffern, New York 10901
                         TEL (845) 369-8130       FAX (845) 369-1233
                             Email: kennethmoranesq@yahoo.com




  April 27, 2020



  Kevin T. Conway, Esq.
  80 Red Schoolhouse Road, Suite 110
  Spring Valley, NY 10977

  Re:     Eugene Kohn to Paul Elmowsky
          27 Hey Hoe Woods, Palisades, New York

  Dear Mr. Conway:

  Please be advised that Paul Elmowsky is in contract to purchase the above premises, expected to
  close in the next two weeks. The contract is dated January 8, 2020, and the purchase price is
  $1,124,000. He plans to retain the property he currently owns at 100 River Road, Nyack, New
  York.

  Please let us know if you need any additional information.

  Thank you.

  Very truly yours,

  Randi Brenner

  Randi Brenner
  Legal Assistant
